     Case 1:20-cv-11104-WGY Document 186 Filed 08/10/21 Page 1 of 3



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS
______________________________
                                )
VICTIM RIGHTS LAW CENTER,       )
EQUAL RIGHTS ADVOCATES,         )
LEGAL VOICE,                    )
CHICAGO ALLIANCE AGAINST        )
SEXUAL EXPLOITATION,            )
JANE DOE,                       )
an individual by and through )
her mother and next friend      )
Melissa White,                  )
NANCY DOE,                      )
MARY DOE,                       )
                                )
                Plaintiffs,     )
                                )
          v.                    )         CIVIL ACTION
                                )         NO. 20-11104-WGY
MIGUEL CARDONA,                 )
in his offical capacity as      )
Secretary of Education,         )
SUZANNE GOLDBERG,               )
in her offical capacity as      )
Acting Assistant Secretary for)
Civil Rights,                   )
UNITED STATES DEPARTMENT        )
OF EDUCATION,                   )
                                )
                Defendants.     )
______________________________)

YOUNG, D.J.                                             August 10, 2021

                                 ORDER


     On July 28, 2021, this Court entered its Findings of Fact,

Rulings of Law, and Order for Judgment, ECF No. 183, regarding

the United States Department of Education’s regulation

implementing Title IX of the Education Amendments of 1972, see

generally Nondiscrimination on the Basis of Sex in Education
        Case 1:20-cv-11104-WGY Document 186 Filed 08/10/21 Page 2 of 3



Programs or Activities Receiving Federal Financial Assistance,

85 Fed. Reg. 30,026 (May 19, 2020) (codified at 34 C.F.R pt.

106).    On August 9, the parties moved for clarification of this

Court’s Order.     See Joint Mot. Clarify, ECF No. 185.        The motion

is ALLOWED.

     This Court held that section 106.45(b)(6)(i)’s prohibition

on all statements not subject to cross-examination was arbitrary

and capricious in violation of section 706(2)(A) of the

Administrative Procedure Act (“APA”).         Accordingly, section

106.45(b)(6)(i)’s prohibition was vacated as well as remanded on

July 28, as is the usual course in successful APA challenges.

See 5 U.S.C. § 706(2)(A) (“The reviewing court shall hold

unlawful and set aside agency action . . . found to be . . .

arbitrary, capricious . . . .” (emphasis added)); National Min.

Ass’n v. U.S. Army Corps of Eng’rs, 145 F.3d 1399, 1409 (D.C.

Cir. 1998) (“We have made clear that when a reviewing court

determines that agency regulations are unlawful, the ordinary

result is that the rules are vacated -- not that their

application to the individual petitioners is proscribed.”

(quotations and citation omitted)); see, e.g., Historic Bridge

Found. v. Chao, 19-CV-408-LEW, 2021 WL 374964, at *8 (D. Me.

Feb. 3, 2021); Lovely v. F.E.C., 307 F. Supp. 2d 294, 301 (D.

Mass. 2004) (Saris, J.) (“‘[V]acation is a proper remedy when an

agency fails to explain its reasoning adequately.’”) (quoting


                                        [2]
         Case 1:20-cv-11104-WGY Document 186 Filed 08/10/21 Page 3 of 3



Harrington v. Chao, 280 F.3d 50, 60 (1st Cir. 2002)); see

generally New York v. U.S. Dep’t of Com., 351 F. Supp. 3d 502,

672 (S.D.N.Y.) (“Given the plain language of the statute, there

is an understandable and substantial debate about whether

[remand without vacatur] is in fact within the bounds of the

statute . . . .” (quotations and citations omitted)), cert.

granted before judgment sub nom. Department of Com. v. New York,

139 S. Ct. 953 (2019), aff’d in part, rev’d in part, and

remanded sub nom. Department of Com. v. New York, 139 S. Ct.

2551 (2019), appeal dismissed, Docket No. 19-212, 2019 WL

7668098 (2d Cir. Aug. 7, 2019).



SO ORDERED.



                                                /s/ William G. Young _
                                                 WILLIAM G. YOUNG
                                                      JUDGE
                                                      of the
                                                  UNITED STATES 1




     1 This is how my predecessor, Peleg Sprague (D. Mass. 1841-
1865), would sign official documents. Now that I’m a Senior
District Judge I adopt this format in honor of all the judicial
colleagues, state and federal, with whom I have had the
privilege to serve over the past 43 years.


                                         [3]
